Citation Nr: 9921561	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 10 percent for left elbow 
disability.


REPRESENTATION

Appellant represented by:	John A. Bowman, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 


INTRODUCTION

The veteran had active duty for training from December 1977 to 
March 1978 and served on active duty from June 1979 to April 
1987.

This case was previously before the Board of Veterans' Appeals 
(Board) in November 1997, at which time it was remanded for 
further development.  Following that development, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, confirmed and continued its denial of entitlement to a 
rating in excess of 10 percent for left elbow disability.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable disposition 
of this appeal has been obtained by the RO.

2.  The veteran's left elbow disability is manifested by 
"moderate" functional impairment increased during flare-ups of 
pain on use.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's left elbow 
disability have been met.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
of entitlement to an increased rating for left elbow disability 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When rating the veteran's upper extremities, it is important to 
note whether the veteran is right-handed or left-handed; that is, 
it is necessary to determine which is his major upper extremity.  
Such a distinction is relevant to the assignment of the proper 
rating.  38 C.F.R. § 4.69.  In this case, the record (See, e.g., 
report of February 1996 VA examination) shows that the veteran is 
right-handed.  Thus, his service-connected left elbow is part of 
his minor upper extremity.  

The veteran's left elbow disability may be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  A 10 percent evaluation is 
assigned when flexion of the minor forearm is limited to 100 
degrees.  Limitation of flexion of the minor forearm to 70 or 90 
degrees is assigned a 20 percent evaluation.  If flexion of the 
minor forearm is limited to 55 degrees, a 30 percent evaluation 
is warranted.  When flexion of the minor forearm is limited to 45 
degrees, a 40 percent evaluation is assigned.


Also potentially applicable to rating the veteran's left elbow 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5207.  A 10 
percent evaluation is warranted when extension of the minor 
forearm is limited to 45 or 60 degrees.  If limitation of 
extension of the minor forearm is limited to 75 or 90 degrees, a 
20 percent evaluation is assigned.  Limitation of extension of 
the minor forearm to 100 degrees is assigned a 30 percent 
evaluation.  When extension of the minor forearm is limited to 
110 degrees, a 40 percent evaluation is warranted. 

The United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter Court) 
has considered the question of functional loss as it relates to 
the adequacy of assigned disability ratings.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the Court held that it is not 
enough for an examiner to state a range of motion.  Rather, 
38 C.F.R. § 4.40 required consideration of factors such as lack 
of normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 C.F.R. 
§ 4.45 required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 4.10.  

By a rating decision in July 1987, service connection was 
established for residuals of coccidioidomycosis of the left 
(minor) elbow with mild limitation of flexion.  A noncompensable 
evaluation was assigned.  By rating decision in December 1994, 
the noncompensable evaluation was increased to 10 percent.  The 
10 percent evaluation has been continued to date, including 
following a temporary total convalescence rating assigned from 
September to November 1994.

The veteran's service medical records show that on two occasions 
in 1985, he underwent excision of nodules from his left elbow, 
which biopsies showed to be a fungal disease, coccidioidomycosis.  
More recent records show that he has continued to receive 
treatment for left elbow disability, including relapses of a 
fungal infection in 1994 and 1995.  In September 1994 and 
November 1995, he underwent arthroscopy and debridement of the 
left elbow joint.  In September 1994, he also underwent 
synovectomy of the left elbow.  In November 1996, Louis M. Katz, 
M.D., one of the veteran's treating physicians reported that the 
veteran was in for a follow-up of his coccidioidal arthritis.  
Dr. Katz noted that the veteran was working full time, and that 
the elbow was doing well.  It was noted the elbow lacked 30 
degrees of flexion, but was otherwise normal.

In February 1996, the veteran underwent a VA orthopedic 
examination to determine the extent of his service-connected left 
elbow disability.  He reported painful reduced elbow motion on 
the left, as well as occasional swelling.  He also reported that 
sudden sharp movements caused pain in the elbow.  He noted that 
lifting heavy objects was also painful, and that of all 
movements, extension of the elbow was the most uncomfortable.  

On examination, the veteran's surgical incisions were well 
healed, and there was no warmth, erythema, or effusion at the 
elbow.  There was mild tenderness over the olecranon and a 
palpable defect in the proximal part of the olecranon.  His elbow 
motion was 45 degrees to 150 degrees, and he had good varus 
valgus stability.  He had 5/5 strength in the triceps, and 
biceps, and his radial pulses were 2+.  Elbow extension utilizing 
the triceps was most uncomfortable for him.  

The radiologist reported that X-rays showed an irregularity of 
the most proximal aspect of the left ulna, most probably related 
to old trauma.  The examiner stated that compared to those taken 
in 1994, X-rays of the left elbow showed minimal change.  He 
noted that the veteran had destructive changes at the proximal 
part of the olecranon which basically showed a defect of part of 
the olecranon.  The elbow also demonstrated joint space narrowing 
at the elbow joint between the trochlea and the olecranon.  

Following the VA examination, the diagnosis was a history of 
septic arthritis involving the left elbow with painful limited 
range of motion and recurrent elbow infections necessitating 
repeat surgeries. 

In March 1998, the veteran was reexamined by VA to determine the 
nature and extent of his service-connected left elbow disability.  
The claims folder was reviewed by the examiner.  The veteran 
stated that he had not seen a doctor for approximately 2 years 
and that he only went for checkups as needed.  It was noted that 
there was no recent history of infections or any trauma.  He had 
reportedly been performing some job until 1997.  The veteran 
reported that his only problem was pain whenever he tried to do 
too much with the left elbow, including flexion, extension or any 
lifting of more than 25 pounds.

On examination, the range of left shoulder motion was reportedly 
within normal limits.  The veteran was able to extend his elbow 
to 35 degrees and was able to flex it to 130 degrees.  Supination 
and pronation of the forearm were accomplished to 60 degrees and 
75 degrees, respectively.  

On further examination, deep tendon reflexes were present and 
symmetrical, and vascularity was intact.  No ataxia was detected, 
and there was no evidence of active joint inflammation.  The 
veteran complained of pain on gentle pressure of the posterior 
and medial lateral areas of the elbow, and mild crepitus on 
flexion and extension.  On palpating the medial, lateral condyle 
and the tip of the posterior projecting ulna, there was quite a 
normal triangle position.  There was no evidence of any elbow 
dislocation.  His strength was 5/5 distally in the elbow, 
especially with resistance, and 4/5 on extension where resistance 
caused some pain at the elbow.  There was no neurologic 
involvement of the median, ulnar, or radial nerves.  The 
radiologist interpreted X-rays of the left elbow as showing 
truncation and irregularity of the margin of the olecranon but 
with the surface more smoothly marginated on the previous 
examination in February 1996.  The radiologist felt that the 
irregularity was probably due to old trauma.  

The diagnosis was status post left elbow coccidioidomycosis 
infection and also septic arthritis.  It was noted that the 
surgeries had resulted in pain with functional deficit, secondary 
to the veteran's range of motion deficit.  After reviewing both 
evaluations, the examiner stated that the degree of functional 
impairment of the left elbow was more than moderate, especially 
for tasks involving any strain or resistance and especially for 
extension or flexion beyond the limits.  It was noted that the 
limitation of function was mainly due to pain.  The examiner 
stated that a flare-up of the veteran's symptoms could provide 
further hindrance in his performance of activities.  The examiner 
was unable to express the additional functional loss in terms of 
degrees of limitation of motion, and indicated that such an 
increase would have to be evaluated at the time.  

The foregoing evidence shows that the veteran's left elbow 
disability is manifested primarily by pain which limits extension 
up to 35 degrees and flexion to 130 degrees.  Those limits are 
contemplated by his current evaluation.  Significantly, however, 
on recent VA examination, the examiner reported that flare-ups of 
the veteran's symptoms could provide further hindrance in his 
performance of activities, beyond the "more than moderate" 
degree of functional impairment of the left elbow then 
demonstrated.  Moreover, there is evidence of a lack of normal 
endurance and excess fatigability, of the left elbow, especially 
for tasks involving any strain or resistance.  Although the Board 
notes that there is no recent clinical evidence of a flare-up, as 
there is no evidence that the veteran has been treated for left 
elbow disability for at least a year and a half, the veteran has 
consistently reported, and it has been confirmed by competent 
evidence, that he has increased functional impairment of the left 
elbow on use.  As such, the Board finds that with consideration 
of additional functional impairment on use and with flare-ups, 
the veteran's disability status more closely approximates that of 
limitation of flexion to 55 degrees.  Hence, a 30 percent 
evaluation is warranted pursuant to Diagnostic Code 5206.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these exceptional 
cases is:  A finding that the case presents such an exceptional 
or unusual disability picture , with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In an application for Social Security Disability benefits, dated 
in July 1996, the veteran reported that he was terminated from 
his employment due to unspecified physical problems; however, 
there was no evidence that those problems were limited to his 
left elbow.  Indeed, the Social Security Administration denied 
the veteran's claim.  Moreover, the most recent VA examination 
report suggests that the veteran subsequently resumed working.  
Although he apparently left work again in 1997, there is no 
evidence that that was due exclusively to his service-connected 
left elbow disability.  Notably, there is no documentation of 
work missed by the veteran or of termination from employment, 
mutual or otherwise, because of his service-connected disability. 
As noted above, the record shows that the manifestations of the 
disability are those contemplated by no more than the 30 percent 
evaluation assigned herein.  Finally, the Board notes no evidence 
of frequent hospitalization for that disability.  Accordingly, 
the Board finds no reason for referral of this case to the 
Director of VA Compensation and Pension purposes for a rating 
outside the regular schedular criteria.


ORDER

Entitlement to an increased, 30 percent, rating for left elbow 
disability is granted, subject to applicable law governing the 
award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

